Opinion of the Court by


Napton, Judge.

The Bank of Missouri sued the appellant by petition in debt, on a promissory note made by Nelson to John Evoy, and by .McEvoy endorsed to Francis Impey, and by Impey endorsed to the Bank. Defendant below demurred to the petition. Demurrer was overruled and judgment .• / ° given lor the Bank. .
To reverse this judgment, it is urged that petition in debt will not lie on a note negotiable, discounted by the Bank of Missouri. The latter clause of the 29tlrsection of the Bank charter is supposed to sustain this position. Bv that section ■ - . , J , , , , it is provided that “all bids and notes, whether under seal or otherwise, at any time discounted by said Bank, shall be and are hereby placed upon the same footing as foreign bills of exchange, so that the like remedy shall be had for the recovery thereof, against the drawer or endorser and with the like effect, except so far as relates to damages.”
This section was not intended to fix or limit the remedy *220U^°n notes discounted ai Bank, but to fix the liabilities of the several parties to the instrument. Such was the construction given by this court to a similar provision in the act G0Ilcerning bonds and notes. The case is not now accessible, but it is believed that this case rests upon precisely the-same principle upon which that was determined.
Judgment affirmed.